Citation Nr: 1516393	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  11-08 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for residuals right hand third finger chip fracture. 

2.  Entitlement to service connection for an acquired psychiatric disability (claimed as mental stress/mental instability) including anxiety neuroses, generalized anxiety disorder, major depressive disorder, and posttraumatic stress disorder (PTSD) to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for a left elbow disorder (claimed as loss of strength of left arm and grip less than 50 percent of the left hand).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In February 2015, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file.  

With regard to the acquired psychiatric disorder issue, the Board notes that the psychiatric claim on appeal was developed to include only "mental stress."  However, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the claim on appeal as a claim for service connection for an acquired psychiatric disorder, to include all of the Veteran's diagnosed psychiatric disorders, to include anxiety neuroses, generalized anxiety disorder, major depressive disorder, and possibly PTSD.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the case such that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

With regard to all of the remanded issues, a review of the record shows that there are outstanding records from the Social Security Administration (SSA).  Specifically, in August 2011, the Veteran submitted a "Request for and Authorization to Release Medical Records or Health Information" for records from SSA.  Also, in October 2011 correspondence, medical records from VA were requested to support the Veteran's claim for SSA disability benefits.  During the February 2015 Board hearing, it was noted that records from SSA would be added to the record after the hearing along with a waiver or RO consideration.  However, review of the claim file does not reveal that any attempt has been made to obtain the Veteran's complete records from SSA.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, a remand is necessary in order to determine whether the Veteran is in receipt of SSA disability benefits and, if so, to obtain these records.

With regard to the right third finger issue, service treatment records show that the Veteran suffered a right hand third finger chip fracture of the first phalanx in June 1979.  By rating decision dated in June 2009, the RO granted service connection for a right third finger disorder based solely on the in-service injury and did not afford the Veteran a VA examination specific to his right third finger.  Significantly, the RO found that there were no objective findings of any residuals from the in-service fracture and only subjective findings of swelling.  During the February 2015 Board hearing, the Veteran reported that his right third finger swells once or twice per week and he is unable to use his right hand or even go anywhere since he uses a cane to ambulate and is unable to use the cane when his right hand swells.  As the Veteran has not yet been provided a VA examination specific to his right third finger and the evidence suggests that the Veteran is experiencing more residuals to his right third finger than currently rated for, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Furthermore, as above, during the February 2015 Board hearing, the Veteran reported that his right third finger swells once or twice per week and he is unable to use his right hand or even go anywhere since he uses a cane to ambulate and is unable to use the cane when his right hand swells.  Such evidence raises the issue of entitlement to an extra-schedular rating for his service-connected right third finger.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Board does not itself have the authority to assign, in the first instance, a higher rating on an extraschedular basis, but it may submit the case for assignment of such a rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Prior to determining whether referral is warranted, VA must contact the Veteran to determine if he has any additional evidence relevant to the question of whether his right third finger has caused marked interference with employment, to include documentation of time lost from work and statements from supervisors and/or co-workers concerning interference with employment associated with his right third finger disorder.

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  On remand, the RO must consider whether the criteria for referral for extra-schedular consideration have been invoked.  Barringer v. Peake, 22 Vet. App. 242 (2008).

With regard to the acquired psychiatric disorder issue, the Veteran's service treatment records are negative for psychiatric complaints.  Significantly, both the Veteran's November 1976 enlistment and June 1980 separation examinations show a normal psychiatric system and in November 1976 and June 1980 reports of medical history the Veteran denied "frequent trouble sleeping," "depression or excessive worry," "loss of memory or amnesia," and "nervous trouble of any sort."  However, the Veteran did report experiencing chest pain on enlistment and separation from service.  The earliest evidence of psychiatric problems is a March 2004 private treatment record where the Veteran complained of work stress as well as initial insomnia and was diagnosed with generalized anxiety.  VA treatment records show diagnoses of generalized anxiety disorder and depressive disorder as early as January 2008 with a subsequent diagnosis of anxiety neuroses and a positive PTSD screen in October 2012.

The Veteran contends that he has experienced psychiatric problems ever since a stressful experience in service where he was training with a special force group in Pennsylvania and was placed on guard duty during the middle of the night.  During the February 2015 Board hearing, the Veteran reported that on this occasion it was pitch black and could not see anything but heard wild animal sounds.  He also indicated that he had experienced anxiety and nightmares since this incident.  In support of this assertion, the Veteran submitted a November 1979 certificate noting "successful completion of the 'field phase' of Fort Devens' Enlisted Professional Development Course.  The Veteran also submitted an April 2009 statement from his sister, T.T.C., wherein she wrote that the Veteran's mental status is "much different than when he was first released from [the] military" as well as a March 2011 statement from D.T., his girlfriend from 1975 to 1983, wherein she wrote that the Veteran was a "nice, sweet normal guy" prior to military service but, after service became "paranoid and scary."  Specifically, the Veteran had disillusions of not living long, was paranoid, and experienced nightmares from July 1980 until they broke up in March 1983.  An October 2012 VA treatment record notes Axis I diagnoses of generalized anxiety disorder, depression, and alcohol abuse by history as well as an Axis III diagnosis of musculoskeletal complaints.  Notably, the Veteran is service connected for lumbar spine and right knee disabilities.  As such, it appears that the Veteran's service-connected musculoskeletal disorders may have some effect on his psychiatric disabilities. 

The Veteran has not yet been afforded a VA examination with regard to the acquired psychiatric disorder issue.  In light of the Veteran's contention as well as the lay statements he has submitted indicating that he began experiencing psychiatric problems during service which have continued since service and evidence of current diagnoses of anxiety neuroses, generalized anxiety disorder, and major depressive disorder, and a positive PTSD screen, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature of the Veteran's psychiatric disorders and whether any current psychiatric disorder is related to the Veteran's military service or a service-connected disability.  

Additionally, the Veteran has not been provided with VCAA notice regarding the secondary aspect of his claim for service connection for an acquired psychiatric disorder.  Such should be accomplished on remand. 

With regard to the left elbow disorder issue, service treatment records are negative for complaints regarding the left elbow.  Significantly, both the Veteran's November 1976 enlistment and June 1980 separation examinations show normal upper extremities and in November 1976 and June 1980 reports of medical history the Veteran denied "painful or 'trick' shoulder or elbow."  The earliest evidence of left elbow problems is a March 2010 VA treatment record wherein the Veteran complained of left elbow pain and reported that he hurt his left elbow while in the military when he was breaking down a 20 ton dump truck tire.  X-rays of the elbow revealed an injury which had occurred in the past.  He was subsequently diagnosed with left elbow bursitis.  Also, an August 2011 VA letter notes that the Veteran has been diagnosed with "arthritis" (does not indicate which joint) and that this was due to past trauma.  

The Veteran contends that he has experienced left elbow pain since an in-service injury to the left elbow.  Specifically, the Veteran contends that he injured his left elbow while changing a tire in 1978 or 1979 but did not seek medical attention because he was being considered for a promotion and did not want to appear weak.  In support of this assertion, the Veteran submitted a statement from G.M.D. who was stationed with the Veteran at the time of claimed left elbow injury and observed the injury.  G.M.D. wrote that he told the Veteran to seek medical attention but that the Veteran refused to do so.  In the April 2009 statement the Veteran's sister, T.T.C. wrote that the Veteran had complained of left elbow pain since his military service.  

The Veteran has not yet been afforded a VA examination with regard to the left elbow issue.  In light of the Veteran's contention as well as the lay statements he has submitted indicating that he injured his left elbow during service and has experienced pain in the left elbow since service, along with the evidence of a current diagnosis of left elbow bursitis, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature of the Veteran's left elbow disorder(s) and whether any current left elbow disorder is related to the Veteran's military service.  

While on remand, the Veteran should be provided with an opportunity to identify any VA or non-VA healthcare provider who has treated him for his claimed disorders.  Also, the Board notes that there are likely outstanding VA treatment records as the Veteran has consistently sought treatment at VA since December 2007 but the most recent VA medical records in the claims file are dated in October 2012.  Therefore, all outstanding VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to substantiate a claim for an extraschedular rating under 38 C.F.R. § 3.321(b) for his service-connected residuals, right hand third finger chip and an explanation as to the information and evidence needed establish an effective date for an extraschedular rating.  

Notify the Veteran that evidence that could be pertinent to his claim includes documentation of time lost from work and statements from supervisors and/or co-workers concerning interference with employment associated with his right third finger disorder.  Any hardship related to his service-connected right third finger disorder is requested.

2. Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for an acquired psychiatric disorder as secondary to his service-connected musculoskeletal disorders.

3. Afford the Veteran an opportunity to identify any healthcare provider who have treated him for his claimed disabilities.  After obtaining any necessary authorization from the Veteran, obtain all identified records, to include updated VA treatment records dated from October 2012 to the present.

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, after securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4. Ascertain whether the Veteran has ever received disability benefits from SSA.  If so, obtain complete copies of any determination on a claim for disability benefits from SSA as well as the medical records that served as the basis for any such determination. All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

5. After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his right third finger disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected right third finger.  The examiner should also discuss the functional impairment caused by the Veteran's right third finger disability, to include the impact such has on his daily life and employment.  All opinions expressed should be accompanied by supporting rationale. 

6. After completion of the foregoing, determine whether referral of the case to the Under Secretary for Benefits of the Director, Compensation and Pension Service, for consideration of assignment of an extraschedular rating for the right third finger under the provisions of 38 C.F.R. § 3.321(b) is warranted, with specific consideration of the sequential analysis noted in Thun v. Peake, 22 Vet. App. 111 (2008).

7. After obtaining any outstanding records, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his current acquired psychiatric disorders.  The claims file and a copy of this REMAND should be provided to the examiner for review and all indicated studies and tests should be performed.  The Veteran should be asked to provide a complete medical history, if possible.  

(A)  The examiner should identify all of the Veteran's current acquired psychiatric disorders which meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  

(i)  If a diagnosis of PTSD is made, then the examiner should specify whether the claimed stressor(s) are related to the Veteran's fear of in-service hostile military or terrorist activity and whether his symptoms are related to the claimed stressor(s).   

(ii)  If the examination results in a psychiatric diagnosis other than PTSD, then the examiner should opine whether any non-PTSD psychiatric disorder, if diagnosed, is at least as likely as not (i.e., a 50 percent or greater probability) related to active service or any incident of service.  

(B) The examiner should further consider whether the Veteran developed psychoses within one year of his separation from military service.  In this regard, the examiner should opine as to whether it is at least as likely as not that the Veteran had psychoses of within one year after July 7, 1980, his date of separation from active service, and, if so, to describe the manifestations.

(C)  The examiner should also opine whether it is at least as likely as not that an acquired psychiatric disorder is caused by the Veteran's service-connected musculoskeletal disorders?  

(D)  The examiner should opine whether it is at least as likely as not that an acquired psychiatric disorder is aggravated by the Veteran's service-connected musculoskeletal disorders?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.
	
The examiner should address the Veteran's reported history of psychiatric problems in service, to include that he experienced anxiety and nightmares during and after service following a stressful incident in Pennsylvania.  The examiner should also consider the post-service March 2004 complaints of work-related stress as well as VA treatment records showing diagnoses of generalized anxiety disorder and depressive disorder as early as January 2008 with a subsequent diagnosis of anxiety neuroses.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

8. After obtaining any outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his left elbow disorder.  The claims file and a copy of this REMAND should be provided to the examiner for review and all indicated studies and tests should be performed.  The Veteran should be asked to provide a complete medical history, if possible.  

(A)  The examiner must identify all left elbow disorders found to be present. With respect to each such disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

(B)  The examiner should further consider whether the Veteran developed arthritis of the left elbow within one year of his separation from military service.  In this regard, the examiner should opine as to whether it is at least as likely as not that the Veteran had arthritis of the left elbow within one year after July 7, 1980, his date of separation from active service, and, if so, to describe the manifestations.

The examiner should address the Veteran's reported history of a left elbow injury in service, to include that he has experienced left elbow pain during and after service.  The examiner should also consider the post-service March 2010 complaints of left elbow pain with a history of in-service injury to the left elbow as well as VA treatment records showing a diagnosis or left elbow bursitis and arthritis due to trauma (unclear which joint).

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

9. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


